United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1872
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                James A. Walker, Jr.,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                             Submitted: April 13, 2020
                               Filed: July 31, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

       James A. Walker, Jr., challenges several conditions of supervised release that
were imposed in the judgment in his criminal case after a revocation of supervised
release. We conclude that there was no reversible error and affirm.
       In 2010, Walker pleaded guilty in the Eastern District of Louisiana to one count
of receipt of materials involving the sexual exploitation of children. See 18 U.S.C.
§ 2252(a)(2). See R. Doc. 1-3; Judgment, R. Doc. 65, United States v. Walker, No.
10-143 (E.D. La. June 6, 2012). The court sentenced him to a term of 60 months’
imprisonment followed by a life term on supervised release. The court imposed
thirteen standard conditions and twelve special conditions of supervised release.
Walker did not challenge them on appeal.

        One condition was that Walker must “not possess or use for any purpose, a
computer, or television, or other instruments of communication equipped with on-
line, Internet or World Wide Web access.” In 2016, after Walker was released from
prison, the court in Louisiana amended that condition to allow possession and use of
internet-connected devices “for the purposes of employment and with the prior
written approval of the U.S. Probation Officer.” At the same time, the court added
a thirteenth special condition requiring that Walker submit to certain searches by the
probation office.

      In 2018, the court transferred Walker’s supervision to the Western District of
Arkansas. Shortly thereafter, the probation office alleged that Walker violated two
conditions of his supervised release: (1) failing to comply with a requirement of
Arkansas’s sex offender registration law to notify authorities after creating a
Facebook account, and (2) possessing and using a laptop computer to access the
internet without prior permission from his probation officer. A search of the laptop
showed that Walker had used the laptop to conduct internet research on the age of
consent for sexual relations in Pennsylvania.




                                         -2-
      After a hearing, the district court1 revoked Walker’s supervised release and
sentenced him to six months on home detention, followed by a new five-year term of
supervised release. R. Doc. 32, at 94.2 The court imposed many of the same
conditions that appeared in the judgment from the Eastern District of Louisiana,
including that Walker not possess or use an internet-enabled device, “[e]xcept for the
purposes of employment and with the prior written approval of the U.S. Probation
Officer.” In the district court, Walker objected to retaining the special condition on
internet use. On appeal, he challenges twelve of the thirteen special conditions of
supervised release that appear in the revocation judgment.

       Walker first argues that the restriction on internet access was overly broad.
Under 18 U.S.C. § 3583(d), a special condition may “involve no greater deprivation
of liberty than is reasonably necessary for the purposes set forth in § 3553(a).”
United States v. Morais, 670 F.3d 889, 895 (8th Cir. 2012). Walker argues that
United States v. Wiedower, 634 F.3d 490, 495 (8th Cir. 2011), and United States v.
Crume, 422 F.3d 728, 733 (8th Cir. 2005), mean that a defendant who “simply used
his computer to receive and possess child pornography” may not be subject to a
“broad computer and internet ban.” Wiedower, 634 F.3d at 495.

      Wiedower and Crume do not establish “a per se rule that a district court may
never impose a prior-approval Internet use restriction based on a defendant’s receipt
and possession of child pornography.” Morais, 670 F.3d at 896. In any event,
Walker did more than “simply” receive child pornography. In his underlying criminal


      1
      The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas.
      2
        The written judgment varies from the oral pronouncement and provides for
a sentence of “time served,” plus a term of supervised release of “five (5) years with
the first six (6) months on home detention with GPS monitoring.” This appeal does
not require us to address the discrepancy.
                                         -3-
case, a forensic search of Walker’s computer found 170 images depicting sexual
victimization of minors, and also discovered fourteen instant messages in which
Walker misrepresented his identity in order to participate in conversations of a sexual
nature. See Sentencing Transcript, R. Doc. 47, at 16, United States v. Walker, No. 10-
143 (E.D. La. May 11, 2011). It was reasonable for the district court, in the interest
of protecting the public and deterring criminal activity, to require that Walker seek
approval before accessing the internet. See United States v. Ristine, 335 F.3d 692,
696 (8th Cir. 2003).

       Walker also contends that the district court failed to engage in an
individualized inquiry to support the restriction on internet usage. See United States
v. Kelly, 625 F.3d 516, 519-20 (8th Cir. 2010). The court, however, did address the
particulars of Walker’s case, citing his use of the internet to search for the age of
consent in Pennsylvania and the report of a treatment provider that Walker did not
feel like the conditions on internet use applied to him. The record thus contains “a
particularized showing of the need for the condition,” id. at 520, and there was no
error.

       Although Walker did not object in the district court to any other special
condition of supervised release, he now contends that we should vacate eleven others
because the court failed to conduct an individualized inquiry before imposing them.
All of the disputed conditions were carried over from the previous judgment entered
by the district court in Louisiana, but Walker did not appeal those conditions at the
time they were imposed.

       We have said that when an offender violates conditions of supervised release,
he may not use the revocation judgment as a vehicle to challenge conditions of
release that would have remained in effect but for the violation. United States v.
Lincoln, 876 F.3d 1137, 1139-40 (8th Cir. 2017); United States v. Big Boy, 583 F.
App’x 594, 595 (8th Cir. 2014) (per curiam); but see United States v. Schultz, 845

                                         -4-
F.3d 879, 881 (8th Cir. 2017). If Walker found these conditions objectionable based
on the manner in which they were imposed, then he could have raised his objections
in a timely appeal of the original sentence. At a minimum, where the district court
in the revocation proceeding simply reimposed conditions to which Walker had never
objected, there was no plain error in proceeding without further individualized
inquiry.

      The judgment of the district court is affirmed.
                     ______________________________




                                        -5-